DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (US 2016/0067422).
Regarding claim 1, Davis discloses a cap comprising: a housing comprising a top wall (see annotated figure 21 below), an essentially inner cylindrical sidewall (see annotated fig 21) and forming a first cavity (see annotated fig 21), the cavity defining a distal wall (see annotated fig 21), and an open bottom formed by said inner cylindrical sidewall with an opening to the first cavity within said housing (see annotated fig 21) for receiving a hub of a female needleless connector or a male needleless connector (intended use, device operates similar to fig 11); and a protrusion 542 (see annotated fig 21) formed as a split-thread protrusion (fig 21) integrally formed with the housing and positioned within said first cavity (fig 21), the protrusion having an inner surface and an outer surface extending proximally from the distal wall toward the open bottom (fig 21), the inner surface of the split-thread protrusion integrally formed with the distal wall (fig 21), the inner surface of the split-thread protrusion defining a second cavity (fig 21), the inner surface of the split-thread protrusion being sufficient to interlock with a mating feature of said female needleless connector (such as threads, similar to fig 11), and the outer surface of the protrusion being tapered (¶52, fig 11 edges of protrusions 542) from the distal wall, the taper extending in a proximal direction toward, sized and adapted to engage a male needleless connector in a press-fit connection sufficient to interlock with a mating feature of said male needleless connector (intended use, the protrusions are resilient and capable of bending - ¶52 such that they may also bend inwardly to engage a male needleless connector in a press-fit connection as claimed).

    PNG
    media_image1.png
    464
    638
    media_image1.png
    Greyscale


Regarding claim 2, wherein when a hub of said female needleless connector is received within said inner surface of said second cavity, said hub is secured within said inner surface of said second cavity by interlocking at least a portion of said inner thread with a mating feature on said hub of said female needleless connector (the claim is all intended use as the female needless connector is only required as intended use, the device of Davis is capable of acting in such a manner as evidenced by fig 11).  
Regarding claim 3, wherein said protrusion comprises one or more cantilevered prongs separated by one or more respective gaps (figs 18-21), at least one of said cantilevered prongs configured to bend or deform to facilitate interference fit between said protrusion and said mating feature of said male needleless connector or female needleless connector (¶52).  
Regarding claim 5, wherein said protrusion extends essentially parallel to said inner sidewall of the housing (fig 21).  
Regarding claim 6, wherein an inner portion of said second cavity extends further into said housing toward said top wall than an outer portion of said second cavity (fig 21).  
Regarding claim 7, wherein the inner surface has an inclined thread pattern (fig 21).  
Regarding claim 8, wherein the inner surface has a helical-shaped thread pattern (fig 21).  
Regarding claim 9, wherein the inner surface has one or more gaps in a thread pattern (fig 21).
Regarding claim 10, wherein said inner surface of the protrusion is essentially parallel to said outer surface of the protrusion (fig 21).  
Regarding claim 11, wherein an outer sidewall of the housing includes a plurality of grip members 560 (fig 18).  
Regarding claim 12, wherein the female connector is selected from a group consisting essentially of needle-free connectors, catheter luer connectors, stopcocks, and hemodialysis connectors (intended use as the female connector is not required by the claim regardless, fig 11 shows a needle-free connector).  
Regarding claim 13, wherein the male needleless connector is an intravenous tubing end, stopcock or male lock luer (again, the male needleless connector is only claimed as intended use, the device of Davis is capable of receiving such a connector as claimed). 
Regarding claim 14, wherein the cap comprises a polypropylene material (¶49).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2016/0067422) in view of Alpert (US 8,721,627).
Regarding claim 26, while Davis substantially discloses the invention as claimed, it does not disclose a peelable seal on an end face of the open bottom of the housing. Alpert discloses a cap for use with a female needless connector (abstract) which has a disinfectant fluid 56 (Col.5 ll 41-44) retained within the cap to disinfect the connector. A peelable seal made of aluminum to prevent leakage or evaporation of the disinfectant (Col.7 ll 7-15). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Davis with a peelable seal in the form of an aluminum film peel back top on an end face of the open bottom of the housing and to place a disinfectant material within the cap as taught by Alpert to allow the cap to disinfect an inserted connector without all of the disinfectant material leaking or evaporation.
Regarding claim 27, wherein the peelable seal comprises an peel back top (see combination in claim 26).  
Regarding claim 28, figure 6 of Alpert shows the seal attached to an engagement surface on the open bottom of the housing. While Davis and Alpert substantially discloses the invention as claimed, they do not disclose wherein the peelable seal is heat-sealed or induction sealed to an engagement surface on the open bottom of the housing. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation how best to attach the peelable seal to the engagement surface on the open bottom of the housing, two of the most obvious methods being adhesive and/or heat. 
Allowable Subject Matter
Claims 15-25 are allowed.
The examiner did not find a teaching or suggestion for modifying Davis such that the SECOND cavity has an absorbent material with a disinfectant or an antimicrobial agent. While there would be reason to add such a material to the first cavity as that is the cavity that it intended to receive the connector (see fig 11), there would be no expectation of using the second cavity to receive a connector (only the capability exists, not an expectation) and thus it is not obvious to add the material as claimed.
Response to Arguments
Applicant’s amendments have overcome all 112 rejections.
Applicant’s remaining argument that Davis does not disclose “the outer surface of the protrusion being tapered… sized and adapted to engage a male needless connector in a press-fit connection…” is not persuasive. This is a device claim drawn solely to a cap, which need only be capable of performing as claimed. As per MPEP 2114(II) an apparatus/device claim cover what a device is, not what a device does. In this instance, the device of Davis may act as claimed and thus meets the claim, Davis need not show the claimed use.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783